NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                                Submitted March 16, 2018
                                 Decided March 16, 2018

                                         Before

                           FRANK H. EASTERBROOK, Circuit Judge

                           DANIEL A. MANION, Circuit Judge

                           DIANE S. SYKES, Circuit Judge

No. 17-1351

UNITED STATES OF AMERICA,                       Appeal from the United States District
     Plaintiff-Appellee,                        Court for the Western District of Wisconsin.

      v.                                        No. 3:16CR00054-002

CHRISTOPHER SCHMELTZER,                         James D. Peterson,
     Defendant-Appellant.                       Chief Judge.

                                        ORDER

        After Christopher Schmeltzer spent over two years in federal prison for
conspiring to manufacture methamphetamine, he joined another conspiracy that
trafficked the drug in bulk quantities from Minnesota to Wisconsin. He began
cooperating with authorities once he learned of charges against his coconspirators, and
after being indicted himself, he pleaded guilty to conspiring to distribute 50 grams or
more of a substance containing methamphetamine, 21 U.S.C. §§ 846, 841(a)(1),
(b)(1)(B)(viii). The district judge sentenced him to 72 months in prison and 5 years’
supervised release. He filed a notice of appeal, but his attorney has moved to withdraw
on the ground that the appeal is frivolous. See Anders v. California, 386 U.S. 738 (1967).
Schmeltzer has not responded to counsel’s motion. See CIR. R. 51(b). Counsel has
submitted a brief that explains the nature of the case and addresses issues that an
No. 17-1351                                                                          Page 2

appeal of this kind might involve. Because the analysis in the brief appears thorough,
we limit our review to the subjects that counsel discusses. See United States v. Bey,
748 F.3d 774, 776 (7th Cir. 2014).

       Counsel does not tell us explicitly whether Schmeltzer has decided to forgo
challenging his guilty plea. Instead, counsel represents that Schmeltzer’s “focus has
been on challenging the reasonableness of the sentence.” We should not need to infer
from Schmeltzer’s “focus” that he has decided not to contest his guilty plea. The burden
is on counsel to tell us, in clear terms, of his client’s informed decision on whether to
seek withdrawal of his plea. United States v. Konczak, 683 F.3d 348, 349 (7th Cir. 2012).

       Although counsel does not convey specifically whether Schmeltzer wishes to
challenge his guilty plea, we need not reject counsel’s submission, because he considers,
and properly rejects, the possibility of challenging the plea. See Konczak, 683 F.3d at 349.
The standard of review would be plain error, United States v. Knox, 287 F.3d 667, 670
(7th Cir. 2002), and the transcript of the plea colloquy reveals no misstep. The district
judge informed Schmeltzer of, and made sure he understood, his rights and the
consequences of his plea as Federal Rule of Criminal Procedure 11 requires. See FED. R.
CRIM. P. 11(b)(1); United States v. Blalock, 321 F.3d 686, 688 (7th Cir. 2003).

        The attorney next assesses, and correctly rejects, an argument that the sentence
was imposed in violation of law or rests on an error in applying the Sentencing
Guidelines. Schmeltzer’s 72-month prison term and his 5-year period of supervised
release fall within statutory limits. 21 U.S.C. § 841(a)(1), (b)(1)(B)(viii) (requiring
imprisonment for at least 5 years but not more than 40, and supervised release for at
least 4 years). And the judge correctly calculated a Guidelines imprisonment range of
70 to 87 months, based on a total offense level of 25 and a criminal history category of
III. U.S.S.G § ch. 5, pt. A.

        Counsel also decides against arguing that the district judge erred by denying the
government’s motion to sentence Schmeltzer below the Guidelines range as a reward
for assisting authorities in the prosecution of his coconspirators. U.S.S.G. § 5K1.1.
Although departures became “obsolete” after the Guidelines were made advisory,
district courts must consider arguments, if raised, that a defendant’s cooperation
warrants a sentence beneath the Guidelines range, and decide whether such a sentence
is appropriate under 18 U.S.C. § 3553(a). See United States v. Leiskunas, 656 F.3d 732, 737
(7th Cir. 2011); United States v. Blue, 453 F.3d 948, 952–54 (7th Cir. 2006); United States
v. Laufle, 433 F.3d 981, 987 (7th Cir. 2006). The judge here gave two reasons for
concluding that the information Schmeltzer offered did not warrant a below-Guidelines
No. 17-1351                                                                              Page 3

sentence: It already had been provided by other witnesses, and Schmeltzer already had
been “amply rewarded” by a plea agreement that capped the drug quantity used to
calculate his offense level. Because the judge carried out his duty to assess Schmeltzer’s
cooperation, Blue, 453 F.3d at 954; Laufle, 433 F.3d at 987–88, the denial of the
government’s motion would not be grounds for finding the sentence unreasonable.

       Last, the attorney rightly decides against arguing more generally that
Schmeltzer’s sentence is unreasonable. Schmeltzer’s within-Guidelines terms of
imprisonment and supervised release are presumed reasonable on appeal. See Rita
v. United States, 551 U.S. 338, 347 (2007); United States v. Jones, 774 F.3d 399, 404 (7th Cir.
2014). Counsel has not identified any reason to rebut those presumptions, nor have we.
The district judge discussed Schmeltzer’s arguments in mitigation—he had “strong”
family support and had been making progress at controlling his drug addiction—and
appropriately considered the sentencing factors in 18 U.S.C. § 3553(a). The judge
specifically addressed the need to justly punish a serious crime, the need to protect the
public from a repeat drug offender who had “place[d] more value” on his addiction
than on the community, and the need to avoid unwarranted sentencing disparities.

       Counsel’s motion to withdraw is GRANTED and the appeal is DISMISSED.